 454DECISIONS OF NATIONALLABOR RELATIONS BOARDGlover Packing CompanyandAmalgamatedMeatCutters &ButcherWorkmenof NorthAmerica,(AFL-CIO). Case 28-CA-2136December24, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn September 28, 1970, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, finding no merit in variouscontentionsmade by Respondent in its Answer toNotice To Show Cause and Request for Hearing, andfinding on the pleadings that Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended.The Trial Examiner recommended that Respondentcease and desist from such unfair labor practices andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions, and a brief in supportthereof, to the Trial Examiner's Decision. GeneralCounsel has filed a brief in answer to Respondent'sexceptions. A brief in answer to the General Counsel'smotion to strike portions of Respondent's brief hasalso been filed by Respondent.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,Glover Packing Company, Roswell,New Mexico, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.2IWe hereby grant General Counsel's motion to strike certain portionsof Respondent's brief and argument in support of Respondent's exceptionsand its opposition to the Trial Examiner'sDecision granting summaryjudgment on the grounds that no substantial evidence has been offered orsubmitted to support the alleged statements of fact contained in specificportions of the brief2 In footnote 6 of the Trial Examiner'sDecision substitute"20" for "10"daysTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN,Trial Examiner:The case arises onaMotion for Summary Judgmentfiled bycounsel for theGeneralCounsel upon an admitted refusal by theRespondent to bargain with the certified Charging Union,theRespondent contending that the certification of theUnion in the related representation case is invalid.The RepresentationProceeding'Upon a petition filed under Section 9(c) of the NationalLaborRelations Act on September 26, 1969,by Amalga-matedMeat Cutters&ButcherWorkmenofNorthAmerica,AFL-CIO,herein called the Union, the Unionand Glover Packing Company,theRespondent herein,entered into a Stipulation for Certification Upon ConsentElection on October17, 1969,which was approved by theRegional Director for Region 28 of the Board on October20, 1969.Pursuant to the stipulation an election by secret ballotwas conducted on November 7, 1969,under the directionand supervision of the Regional Director for Region 28,among the employees in the unit agreed upon by theparties.At the conclusion of the election the parties werefurnished with a tally of ballots which showed that ofapproximately 200 eligible voters, 188 cast ballots, of which105were for the Union,67 were against,and 16 werechallenged.On November17,1969,Respondent filed timelyobjections to the election and to conduct affecting theresults of the election,alleging:B.The following acts and activities of the Petitioner,its agents,ostensible agents,and Employer's employeessubstantially interfered with reasonable and realisticstandards necessary for a fair election. The violation ofthese standards prevented a free and untrammelledchoice in theselectionorrejectionof a collective-bargaining representative by the employees notedabove in the"Included:"unit.21.Employees of Employer threatened employeeswith physical harm if they did not vote for or supportPetitioner.2.Agents of Petitioner threatened employees withbodily injury if theydid not vote for or supportPetitioner.3.Agents of Petitioner induced and coercedemployees to vote for Petitioner by stating to employeesthatonlyway additional benefits could be achievediAdministrativeor official notice is takenof the record in therepresentation proceeding,Case 28-RC-1966,as the term"record" isdefined in Secs102.68 and 10269(f) of the Board's Rules and Regulationsand Statements of Procedure397 F 2d 91 (C A 7, 1968);Section 9(d) ofthe NLRA2All conduct complainedof hereinoccurredbetween the filing of thepetitionwhich wasSeptember 26, and the close of the election votingperiodwhich was 12 p in (MST), November 7187 NLRB No. 64 GLOVER PACKING COMPANYwould be through Petitioner as employees' bargainingagent4Agents of Petitioner coerced employees to votefor Petitioner by relating to employees either orally orby hand billing that they would have to vote forPetitioner in order to retain any benefits they now have5Agents of Petitioner intimidated employees intovoting for Petitioner by telling them their jobs would belost if they did not vote for Petitioner6Agents of Petitioner intimidated, induced andcoerced employees by misrepresenting to them thatthose who signedunion cardshad to vote for Petitioner7Employees were threatened with physical vio-lence if Petitioner won and they did not honor a picketline if said picket line was thrown up8Materialmisrepresentationswere made to em-ployees by agents of Petitioner regarding benefits paidto other employees at a plant for which Petitioner is thebargaining agent by(a)Either producing or reproducing a purportedcheck in the amount of $28 00 as representing aweekswagesbeforePetitionerbecame the"bargaining agent" and(b) Either producing or reproducing a purportedcheck which purported to show approximately anincrease of six hundred (600) % in wages alone,by virtue of its initial contract with said plant afterPetitioner had become "bargaining agent"(c)Relating"puffed"benefitsacquiredas"bargaining agent"These and other gross misrepresentations of benefitsweremade in order to induce, incense and coerceemployees into believing that this 600% increase wassolely because the employees had voted in Petitionerwho then became the causal factor for said increasesand benefits(d) Guaranteeing the "Big Four"3 contract wouldbe their reward for voting for Petitioner andfurther stating that Employer could pay theserates if the "Big Four" could, since the price oftheir products at the consumers' level were thesame and irrespective of the "Big Four" being inthe "so called" conglomerate grouping(e)Grossly understating and misleading employ-ees as to benefits given by the Employer9Agents of Petitioner induced, coerced andintimidated employees by misrepresenting to employeesthat Employer had violated the Wage and Hour law inmany respects Further, Petitioner lured employees intobelieving they would receive two years back wages forthe said violations and that Petitioner should berewarded for this byyesvotes10Employees were induced and coerced intovoting for Petitioner by statements of misrepresentationin that the Employer had violated other laws and thatPetitioner would rectify these inequitiesI1Employeeswere induced and coerced byPetitioner'sagents by misrepresentations that onlyPetitioner could initiate proceedings to enforce regula-The Big Four is a common expressionin the meatpacking business3and refers to the four largest meatpackers in the United States which but455tions that were supposed to have been violated by theEmployer12Other gross misrepresentations were made tothe employees by agents of Petitioner which were(a) Enoi mous profits were and are being made bythe Employer(b) The enormous profits were made during thepast five years of Employer's operations(c)Thispastyear'sprofits reaped by theEmployeramountedtothirtymillion($30,000,000) dollars(d) Similar false documentary devices were usedby agents of Petitioner in inducing employees tovote for Petitioner by telling them that Employerhad(1)Claimed at least one million ($1,000,000)dollars worth of depreciation during the past yearat its plant, but(2) Employer had only reinvested a quarter ofa million ($250,000) dollars during this same year,and(3) told, induced and coerced employees thatEmployer reapeda windfallof seven hundred fiftythousand ($750,000) dollars just this past yearalone(e)Agents of Petitioner stated to employees thatEmployer had never had any losses at any time inits operational history13Agents of Petitioner grossly and totally misre-presented to employees that Glover and Harris, officersofEmployer, were owners of Roswell's two largestbanksThe gross misrepresentations listed in paragraphs 12and 13 were related in words articulately and clearlymaneuvered to induce employees into believing thatthesemisrepresentationswere backed by infallibledocumentary evidence which was obtained fromgovernmental or some other sources of reliability14Agents of Petitioner induced employees to votefor it by stating to employees that Employer onlywished their services for one more year in order toexploit them further, then the Employer was going toleave them"high and dry"and the only protectionagainst thisexploitationandcessation of businesswas byvoting for Petitioner15Agents of Petitioner induced and coercedemployees by telling the employees that Glover andHams had acquired ownership of these banks byexploiting its employees16Agents of Petitioner induced, coerced andintimidated employees from exercising their unfetteredchoice by telling employees that Petitioner could andwould require the Employer as a matter of law, to signan illegal"closed shop"agreement which would therebypreclude those who wanted no part of the union and,therefore, they had better voteyesnot necessarilyin exact order as to bigness are Swift MorrelWilson, andArmour 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD17.Agents of Petitioner induced employees to votefor Petitioner by telling them that they,the employees,had the absolute right to,and Petitioner could andwould dictate to Employer whom the supervisors andother managerial employees would be and for whom the"bargaining unit"employees would work for.18.Stating that dues would be increased for thosewho did not vote for Petitioner,notwithstanding theguarantee of a secret ballot,and that Petitioner wouldknow who did not vote for the Petitioner.The conduct complained of was made to a group ofemployees who were not knowledgable and lacked thefacultiesnecessary to evaluate said conduct and toplace them in their proper perspective.The statements rendered and handbills distributed wasnot the type of "puffing"that is easily recognized by theemployees.The conduct complained of was made to a group ofpeople at a plant where there are high turnovers inemployment. This is a group of employees who havenever been faced with,let alone became accustomed to,such electioneering broadsides ofmisrepresentativemagnitude.The misrepresentations stated herein occurred within aperiod when the Employer did not have such informa-tion in order to timely rebut same.The conduct complained of created a general atmos-phere of fear,coercion,apprehension and commotionso as to render invalid the employees choice of a freeelection.Considering the above, this afforded the employeesample reasons to be apprehensive about their future ifthey did not vote for Petitioner.As a result of the actions complained of herein as wellas other conduct the employees were not able to vote afree choice under the "laboratory conditions" so soughtby the Board.On March 6,1970, the Regional Director issued a Reporton Objections.In the report the Regional Director statedthat an investigation of the Respondent's objections hadbeen conducted during which all parties were afforded anopportunity to submit evidence bearing on the issues. Afterdiscussion of the evidence,the Regional Director conclud-ed in his report that Respondent'sobjections raised nosubstantial or material issues with respect to the electionresults.The Regional Director consequently recommendedto the Board that the Respondent's objections be overruledin their entirety and that the Union be certified as thebargaining representative in the appropriate unit.On March 30,1970, Respondent filed with the Board inWashington,D.C., timely exceptions to the RegionalDirector's report.In its brief in support of said exceptionsthe Respondent specifically prayed that the election be setaside and a second election directed,and specifically in thealternative that the Board order a hearing to be conductedinRoswell,New Mexico,"for the purpose of hearingtestimony under oath by all who have knowledge of thecircumstances as contended by the various parties to thiscontroversy,and thereby resolve questions of credibilityand give all parties the opportunity to have his day incourt."On June 12,1970, the Board issued a Decision andCertificationofRepresentatives inwhich the Boardadopted the Regional Director's findings,conclusions, andrecommendations and certified the Union as bargainingrepresentative.In said decision the Board made the specificfindings:In our opinion,the Employer's exceptions raise nomaterial or substantial issues of fact or law which wouldwarrant a reversal of the Regional Director's findingsand recommendations or require a hearing.The Unfair Labor Practice CaseOn July 7,1970, the Union filed the instant unfair laborpractice charge alleging that since the certification, theRespondent had refused and continued to refuse to bargainwith the Union.On July 17, 1970,theRegionalDirector issued acomplaint and notice of hearing alleging that Respondenthad committed unfair labor practices in violation of Section8(a)(1) and(5) of the Actby refusing to bargaincollectivelywith the Union as bargaining representative, thoughrequested to do so since the certification.On July 27, 1970,Respondent filed its answer to thecomplaint wherein it admitted the factual allegations of thecomplaint but denied the commission of unfair laborpractices.In its answer Respondent states:Respondent admits that it has refused to bargainpursuant to the Union's request on or about June 22,1970. However,Respondent affirmatively states that ithas refused to meet with the Union for the reason thatthe Board's certification was in error.By way of affirmative defense the answer avers:A.On or aboutNovember 14, 1969 Respondent filedtimely "Objections to the Election"wherein it alleged"specific evidence of specific events from or aboutspecific people"which warranted the setting aside ofthe election or alternatively a hearing.B.That on or about March 6,1970 theRegionalDirectorfor the Twenty-Eighth Region after anex parseinvestigation and without a hearing erroniously recom-mended that the Board overrule all of Respondent's"Objections"which precluded a hearing on Respon-dent's "Objections."C.On orabout March27, 1970Respondent timelyfiledwith the Board its "Exceptions"to the RegionalDirector's "Recommendations."D.Thaton or about June 12,1970 the Board as amere formality adopted the RegionalDirector's"Recommendations."E.TheBoard did not review the affidavits or anyother investigatorymaterial pertaining to the Repre-sentation proceeding.F.TheBoard did not articulate in any manner itsreasonsforsummarilydismissingRespondent's"Objections."G.The Board's failure to review the complete file inthe Representation proceeding, to set aside the election,or its failure to articulate its basisfor summarilydismissing Respondent's "Objections"under the cir-cumstances was a denial of due process.H.Because of the reasons contained in A, B,C, D, E, GLOVER PACKING COMPANY457F, and G above the Board erroniously certified theUnion as the bargaining agent of the unit described inparagraph 7 of the complaint.On July 31, 1970, counsel for the General Counsel filed aMotion for Summary Judgment on the ground thatRespondent's answer did not raise any triable issuerequiring hearing. On August 20, 1970, Trial ExaminerJamesR. Hemingway issued a Notice To Show Cause, towhich Respondent filed a timely response on September 1,1970.Respondent in its Answer to Notice To Show Cause andRequest for Hearing, describes in detail evidence which itcould and should have presented to the Regional Directorin aid of his investigation of Respondent's objections.Respondent does not assert that any of the evidencetendered is in any sense newly discovered or previouslyunavailable. Respondent argues that the "specific evidenceof specific events from or about specific people" set forth inits answerto the General Counsel's motion has a basis infact and law sufficient to overturn the election and that ahearing is required because:TheRegionalDirector conducted anex parteinvestigationofRespondent'sObjections.From areading of the Regional Director's Report it must beassumed that his investigation disclosed head-onclashes between Respondent's evidence and the Un-ion'sanswers thereto. Notwithstanding these diametri-callyopposed contentions, the RegionalDirectorresolved credibility in favor of witnesses that the Unionpresented or witnesses that the Regional Director mayhave uncovered. His resolutions were arrived at withouta hearing on specific events from specified persons. Thisapproach was a denial of procedural fair play.The Board did not evaluate Respondent Objections.The Board did not review the affidavits or any otherinvestigatorymaterial pertaining to the representationproceeding ... .The Board failed to review the complete file in therepresentation proceeding.The Board did not articulate in any manner itsreasons for summarily dismissing Respondent's Objec-tions.The Board, in adopting the Regional Director'sReport, under the circumstances of this case, com-pounded the error of its Regional Director.The Board, in giving cavalier treatment to Respon-dent's Objections, and its "rubber stamp" approval oftheRegionalDirector'sReport, in this instance inunsupportable.The Board's Certification of Representatives in thisinstance is unwarranted at this time. A hearing istherefore necessary and indispensable if a proper andfair resolution of the disputed facts, taken with the factswhich the Regional Director may have considered as a2Krieger-Ragsdale& Co., Inc,159 NLRB 490,enfd 379 F2d 517 (C A7, 1967),cert denied 389 U S 1041;N LR B v. Macomb Pottery,376 F 2d450 (C A 7, 1967),Howard Johnson Company,164NLRB 801,Metropolitan Life Insurance Company,163 NLRB 579 SeePittsburgh PlateGlassCovNLRB,313US 146, 162(1941),NLRB Rules andresult of hisex parseinvestigation,are to be made by theTrial Examiner or the Board.... .Due process prohibits the Board from shutting off aparty'sright to conduct cross-examination material tothe issues,nor has the Board the right to forecloseRespondent's case until it has an opportunity to befairlyheard.United States Rubber Co.v.N.L.R.B.,373F.2d 602, (C.A. 5, 1967)andN.L.R.B.v.Bill'sInstitutionalCommissary Corporation,418 F.2d 405(C A. 5, 1969).Since substantial and material factual issues exist,theycan be resolved only after a formal hearing beforetheproper forum;and any refusal to bargain isjustifiable at this time for the reasons stated herein.Ruling on Motion for Summary JudgmentIt is established Board policy, in the absence of newlydiscovered or previously unavailable evidence, not topermit litigation before a Trial Examiner in an unfair laborpractice case of issues which were or could have beenlitigated in a prior related representation proceeding.2 Sucha hearing is not a matter of right unless substantial andmaterial issues are raised by the objections.3 That there areno such issues here has been decided by the Board, and theRespondent offers no new evidence. At this stage of theproceedings the Board's determination is therefore the lawof the case.There thus being no unresolved issues requiring anevidential hearing the motion of the General Counsel forsummary judgment is granted, and I hereby make thefollowing further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTGlover Packing Company is, and has been at all timesmaterialherein,aNew Mexico corporation with itsprincipal office and place of business in Roswell, NewMexico, where it isengaged inthe business of operating apackinghouse including the processing and sale of meatand byproducts of meat.During the last calendar year, Respondent, in the courseand conduct of itsbusinessoperations, sold and distributedproducts, the gross value of which exceeded $500,000.During the same period of time Respondent purchased,transported and received goods, including livestock andpackaged meat, valued in excess of $50,000 at its place ofbusiness, in interstate commerce directly from States of theUnited States other than the State of New Mexico.Respondent is, and has been at all times material herein, anemployer within the meaning of Section 2(2) of the Actengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.Regulations,Secs 102 67(f) and 102 69(c).3Bufkor-PelznerDivision,Inc,169 NLRB No 139,N L R B v E-ZDavies ChevroletandN L R B v Carl SimpsonBuickInc,395 F 2d 191(CA 9, 1968),enfg161 NLRB 1389 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, is a labor organization withinthe meaningof Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe following employees of Respondent constitute a unitappropriate for the purposes of collective bargaining withinthe meaningof Section 9(b) of the Act:All hourly paid production and maintenance employ-ees,all truckdrivers and shipping clerks of GloverPacking Company in Roswell, New Mexico, excludingofficeclericalemployees, guards,watchmen, andsupervisors as defined in the National Labor RelationsAct.On November 7, 1969, in an election by secret ballotconducted under the supervision of the Regional Directorfor Region 28 of the National Labor Relations Board, amajorityof the employees in the appropriate unitdesignated and selected the Union as their collective-bargainingrepresentative.On June 12, 1970, the National Labor Relations Boardcertified the Union as the exclusive collective-bargainingrepresentative; as defined in Section 9(a) of the Act of all ofthe employees in the above-described unit with respect torates of pay,wages,hours of employment, and other termsand conditions of employment.On or about June 22, 1970, the Union requested theRespondent to bargain collectively with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.Since on or about June 22, 1970, Respondent has refusedand continues to refuse to recognize and bargain collective-lywith the Union as the exclusive collective-bargainingrepresentative of the employees in the appropriate unit.By thus refusing to bargain collectively Respondent hasengaged inunfair labor practices in violation of Section8(a)(5) of the Act and has interfered with, restrained, andcoerced employees in violation of Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and theentire record in the case, I recommend that the Board issuethe following:ORDERGlover Packing Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from: representative of all of theemployees in the following(a)Refusingto bargain collectively with AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO, as the exclusive collective-bargaining appropri-ate unit:All hourly paid production and maintenance em-ployees, all truckdnvers and shipping clerks of GloverPacking Company in Roswell, New Mexico, excludingofficeclericalemployees, guards,watchmen, andsupervisors as defined in the NationalLaborRelationsAct.(b) Interfering with the efforts of said Union to negotiatefor or represent employees as such exclusive collective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request,bargain collectively with AmalgamatedMeat Cutters&ButcherWorkmenofNorth America,AFL-CIO,as the exclusive representative of all theemployees in the appropriate unit with respect to rates ofpay, wages,hours of employment,and other terms andconditions of employment,and embody in a signedagreement any understanding reached.4(b) Post at its office and place of business in Roswell,New Mexico,copiesof the attached notice marked"Appendix."5Copies of said notice,on forms to befurnishedby theRegional Director for Region 28, shall,after being duly signed by an authorized representative ofthe Respondent,be postedby theRespondent immediatelyupon receipt thereof,and be maintained by it for a periodof 60 consecutive days thereafter,in conspicuous places,including all placeswhere notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced,or coveredby anyother material.(c)Notify theRegionalDirector for Region 28, inwriting,within 20 days from receipt of this recommendedOrder,what steps the Respondent has takento complyherewith.64For the purposeof determiningthe duration of the certification, theinitialyear ofcertificationshall be deemed to begin on the date theRespondent commences to bargain in good faith withthe Union as therecognized exclusivebargaining representativein the appropriate unit Thepurpose of this provisionis to insurethat the employees in the appropriateunit will be accordedthe services of their selected bargainingagent for theperiod provided by law SeeMar-Jac Poultry Co,136NLRB 785,Commerce Co d/b/a Lamar Hotel,140 NLRB 226, 229, enfd 328 F 2d 600(C.A 5, 1964), cert denied 379 US. 817;BurnettConstruction Co,149NLRB 1419,142 1, enfd 350 F 2d 57 (C A 10, 1965)s In the eventno exceptions are filed as provided bySection102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and recommendedOrder hereinshall, as provided in Section 102 48 of theRules and Regulations, beadopted by the Boardand become its findings,conclusions,and order, andallobjectionsthereto shallbe deemed waived for all purposes In the eventthat theBoard'sOrder is enforced by a judgment of a United States Courtof Appeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall be changedto read "Postedpursuant to a Judgment of the United StatesCourt of Appeals enforcingan Order of the National LaborRelations Board "6In the eventthatthisRecommendedOrder is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 28, in writing, within 10 days from the date of this Order, whatsteps it has taken to complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectively withAmalgamated Meat Cutters&Butcher Workmen ofNorth America,AFL-CIO,as the exclusive collective- GLOVER PACKING COMPANYbargaining representative of all the following employ-eesAll hourly paid production and maintenance em-ployees, all truckdrivers and shipping clerks of GloverPacking Company in Roswell, New Mexico, excludingofficeclericalemployees, guards,watchmen, andsupervisors as defined in the National Labor RelationsActWE WILL not interfere with the efforts of the Union tonegotiate for or represent employees as exclusivecollective-bargaining representativeWE WILL bargain collectively with the Union as theexclusive collective-bargaining representative of theemployees in the appropriate unit, and, if an under-standing is reached, we will sign a contract with theUnionDatedBy459GLOVER PACKING COMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyoneThis noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterialAny questions concerningthis noticeor compliance withits provisions, may be directed to the Board's Office, 7011Federal Building and U S Courthouse, 500 Gold Avenue,S W, P O Box 2146, Albuquerque, New Mexico 87101,Telephone 843-2555